      Case 2:18-cv-01211-RCC Document 30 Filed 06/21/19 Page 1 of 2




 1   Geoffrey H. Baskerville (admitted pro hac vice)
     FRANCIS & MAILMAN, P.C.
 2   1600 Market Street, Suite 2510
 3   Philadelphia, PA 19103
     Telephone: (215) 735-8600
 4   Facsimile: (215) 940-8000
 5   gbaskerville@consumerlawfirm.com

 6   Floyd W. Bybee
 7   BYBEE LAW CENTER, PLC
     90 S. Kyrene Road, Suite 5
 8   Chandler, AZ 85226
 9   Telephone: (480) 756-8822
     Facsimile: (480) 302-4186
10   floyd@bybeelaw.com
11
     Attorneys for Plaintiff
12
     ROBERT GUNN
13
                           UNITED STATES DISTRICT COURT
14
                                     DISTRICT OF ARIZONA
15
16   Robert Gunn,                               Case No. 2:18-CV-01211-JJT
17
                        Plaintiff,              STIPULATION OF DISMISSAL
18                                              WITH PREJUDICE
19                v.
20
     RP On-Site LLC,
21
                        Defendant.
22
23
24         Plaintiff and Defendant hereby stipulate to the dismissal of this action with
25   prejudice, each party to bear its own fees and costs.
26         DATED June 21, 2019.
27
      Case 2:18-cv-01211-RCC Document 30 Filed 06/21/19 Page 2 of 2




 1
 2
     /s/ Geoffrey H. Baskerville              /s/ Ronald I. Raether, Jr.
 3   Geoffrey H. Baskerville                  Ronald I. Raether, Jr.
     FRANCIS & MAILMAN, P.C.                  TROUTMAN SANDERS, LLP
 4   1600 Market Street, Suite 2510           5 Park Plaza, Suite 1400
 5   Philadelphia, PA 19103                   Irvine, CA 92614
     Office: (215) 735-8600                   Office: (949) 622-2722
 6   Fax: (215) 940-8000                      Fax: (949) 622-2739
     gbaskerville@consumerlawfirm.com         ron.raether@troutman.com
 7
 8   Attorney for Plaintiff                   Attorney for Defendant

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
